Cook, J.,
dissenting.
{¶ 7} We have already imposed an indefinite suspension upon the respondent for conduct similar to that involved in this case. See Cleveland Bar Assn. v. Judge (2002), 94 Ohio St.3d 331, 763 N.E.2d 114. Despite that sanction, the respondent continued to show a complete disregard for the disciplinary process and this court. As the majority itself acknowledges, this “cavalier attitude” of the respondent is an aggravating factor. I would accordingly disbar the respondent.
Gary S. Fishman; Fay, Sharpe, Fagan, Minnich & McKee, L.L.P., and Thomas Kocovsky, for relator.